EXHIBIT 10.22
 
FIFTH AMENDMENT TO LEASE
 
I.
PARTIES AND DATE.

 
This Amendment to Lease dated                9/10               2007, is by and
between THE IRVINE COMPANY LLC, a Delaware limited liability company, formerly
The Irvine Company, a Delaware corporation ("Landlord"), and ACACIA RESEARCH
CORPORATION, a Delaware corporation ("Tenant").
 
II.
RECITALS.


                On January 28, 2002, Landlord and Tenant entered into an office
space lease for space in a building located at 500 Newport Center Drive, Suite
700, Newport Beach, California ("Premises"), which lease was amended by a First
Amendment to Lease dated August 13, 2004, wherein Suite 780 was added to the
Premises, a Second Amendment to Lease dated February 9, 2005, wherein Suite 750
was added to the Premises, a Third Amendment to Lease dated March 14, 2006, and
a Fourth Amendment to Lease dated November 9, 2006, wherein Suite 570 was added
to the Premises (as amended, the "Lease").


Landlord and Tenant each desire to modify the Lease to add approximately 3,419
rentable square feet of space on the eighth (8th) floor of the Building ("Suite
830"), adjust the Basic Rent, and make such other modifications as are set forth
in "III. MODIFICATIONS" next below.
 
III.
MODIFICATIONS.

 
A.            Basic Lease Provisions. The Basic Lease Provisions are hereby
amended as follows:
 
1.    Effective as of the Commencement Date for Suite 830, Item 2 shall be
amended by adding "Suite 830."
 
2.    Item 4 is hereby amended by adding the following: "Estimated Commencement
Date for Suite 830: October 15, 2007"
 
3.    Effective as of the Commencement Date for Suite 830, Item 6 shall be
amended by adding the following:


"Basic Rent for Suite 830: Thirteen Thousand Eight Hundred Forty-Seven Dollars
($13,847.00) per month.
 
Rental Adjustments for Suite 830:
 
Commencing February 15, 2008, the Basic Rent for Suite 830 shall be Fourteen
Thousand Three Hundred Ninety-Four Dollars ($14,394.00) per month.
 
Commencing February 15, 2009, the Basic Rent for Suite 830 shall be Fourteen
Thousand Nine Hundred Seventy-Five Dollars ($14,975.00) per month.
 
Commencing February 15, 2010, the Basic Rent for Suite 830 shall be Fifteen
Thousand Five Hundred Ninety-One Dollars ($15,591.00) per month.
 
1

--------------------------------------------------------------------------------


 
Commencing February 15, 2011, the Basic Rent for Suite 830 shall be Sixteen
Thousand Two Hundred Six Dollars ($16,206.00) per month."
 
4.     Effective as of the Commencement Date for Suite 830, Item 7 shall be
amended by adding the following:
 
"Property Tax Base for Suite 830: The Property Taxes per rentable square foot
incurred by Landlord and attributable to the twelve month period ending June 30,
2008.
 
Building Cost Base for Suite 830: The Building Costs per rentable square foot
incurred by Landlord and attributable to the twelve month period ending June 30,
2008.,
 
5.     Effective as of the Commencement Date for Suite 830, Item 8 shall be
amended by adding "and Suite 830 comprising approximately 3,419 rentable square
feet."
 
6.     Item 9 is hereby deleted in its entirety and the following substituted in
lieu thereof:


"9.  Security Deposit. $46,506.00"


7.     Effective as of the Commencement Date for Suite 830. Item 12 shall be
deleted in its entirety and the following shall be substituted in lieu thereof:


"12.    Parking: Sixty-five (65) unreserved vehicle parking spaces "


B.    Commencement Date. As used herein, the "Commencement Date for Suite 830"
shall occur on the earlier of (a) the date Suite 830 is deemed ready for
occupancy pursuant to Section III.C below, or (b) the date Tenant commences its
business activities within Suite 830. Promptly following request by Landlord,
the parties shall memorialize on a form provided by Landlord (the " Suite 830
Commencement Memorandum") the actual Commencement Date for Suite 830: should
Tenant fail to execute and return the Suite 830 Commencement Memorandum to
Landlord within five (5) business days (or provide specific written objections
thereto within that period), then Landlord's determination of the Commencement
Date for Suite 830 as set forth in the Suite 830 Commencement Memorandum shall
be conclusive.
 
C.    Delay in Possession. If Landlord, for any reason whatsoever, cannot
deliver possession of Suite 830 to Tenant on or before the Estimated
Commencement Date for Suite 830 set forth in Section III.A.2 above, this
Amendment shall not be void or voidable nor shall Landlord be liable to Tenant
for any resulting loss or damage. However, Tenant shall not be liable for any
rent for Suite 830 and the Commencement Date for Suite 830 shall not occur until
Landlord delivers possession of Suite 830 and Suite 830 is in fact ready for
occupancy as defined below, except that if Landlord's failure to so deliver
possession is attributable to any action or inaction by Tenant (including
without limitation any Tenant Delay described in the Work Letter, if any,
attached to this Amendment), then Suite 830 shall be deemed ready for occupancy,
and Landlord shall be entitled to full performance by Tenant (including the
payment of rent), as of the date Landlord would have been able to deliver Suite
830 to Tenant but for Tenant's delay(s). Subject to the foregoing, Suite 830
shall be deemed ready for occupancy if and when Landlord, to the extent
applicable, (a) has put into operation all building services essential for the
use of Suite 830 by Tenant, (b) has provided reasonable access to Suite 830 for
Tenant so that it may be used without unnecessary interference, (c) has
substantially completed all the work required to be done by Landlord in this
Amendment, and (d) has obtained requisite governmental approvals to Tenant's
occupancy.
 
D.    Security Deposit. Concurrently with Tenant's delivery of this Amendment,
Tenant shall deliver the sum of Seventeen Thousand Eight Hundred Twenty-Seven
Dollars ($17,827.00) to Landlord, which sum shall be added to the Security
Deposit presently being held by Landlord in accordance with Section 4.3 of the
Lease.
 
2

--------------------------------------------------------------------------------


 
E.    Operating Expenses. Notwithstanding any contrary provision in the Lease,
Landlord hereby agrees that Tenant shall not be obligated to pay Landlord for
Operating Expenses accruing in connection with Suite 830 during the twelve (12)
month period commencing as of the Commencement Date for Suite 830.
 
F.            Signage. Landlord, at its sole cost and expense, shall affix and
maintain a sign (restricted solely to Tenant's name as set forth herein)
adjacent to the entry door of Suite 830, and shall add an identification strip
in the lobby directory of the Building. Any subsequent changes to that initial
signage shall be made at Tenant's expense in accordance with Section 5.2 of the
Lease.
 
G.           Floor Plan of Premises. Effective as of the Commencement Date for
Suite 830, Exhibit A-3 attached to this Amendment shall be added to Exhibit A of
the Lease.
 
H.   Parking. Notwithstanding any contrary provision in the Lease, effective as
of the Commencement Date for Suite 830, Landlord shall provide to Tenant in
connection with its leasing of Suite 830, and Tenant may lease from Landlord, up
to twelve (12) additional unreserved parking stalls (the "Suite 830 Allotted
Stalls") (as reflected in the revised parking allotment set forth in Section
111.7 of this Amendment). Landlord agrees that Tenant may convert up to four (4)
of the Suite 830 Allotted Stalls to reserved stalls by providing written notice
of such election to Landlord prior to June 30, 2008 (the "Suite 830 Converted
Stalls"). Tenant acknowledges that, if such written notice of election is not
delivered to Landlord prior to June 30, 2008, then the conversion of the
unreserved stalls to reserved stalls shall be subject to the month to month
availability of such reserved stalls as determined by Landlord and the reserved
stalls shall be at Landlord's scheduled rates. Notwithstanding any contrary
provision in Exhibit C to the Lease, during the period commencing as of the
Commencement Date for Suite 830 and ending February 29, 2012 only and subject to
the foregoing, the stall charges for the Suite 830 Allotted Stalls shall be
Seventy-Five Dollars ($75.00) per unreserved stall per month, and, if
applicable, One Hundred Ten Dollars ($110.00) per Suite 830 Converted Stall per
month. Thereafter, the stall charges shall be at Landlord's scheduled parking
rates from time to time.
 
I.            Tenant improvements. Landlord hereby agrees to complete the Tenant
Improvements for Suite 830 in accordance with the provisions of Exhibit X, Work
Letter, attached hereto.
 
J.    Contingency. Tenant understands and agrees that the effectiveness of this
Amendment is contingent upon the mutual execution and delivery of a new lease
between Landlord and Mobilitie, LLC, a Nevada limited liability company, the
third party tenant currently in possession of Suite 830, to relocate said third
party tenant to another space in Landlord's portfolio.
 
IV.
GENERAL.

 
A.    Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.


3

--------------------------------------------------------------------------------


 
B.    Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in "III.
MODIFICATIONS" above and can be changed only by a writing signed by Landlord and
Tenant.


C.    Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
 
D.    Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
 
E.    Authority. If Tenant is a corporation, limited liability company or
partnership, or is comprised of any of them, each individual executing this
Amendment for the corporation, limited liability company or partnership
represents that he or she is duly authorized to execute and deliver this
Amendment on behalf of such entity and that this Amendment is binding upon such
entity in accordance with its terms.
 
F.    Attorneys' Fees. The provisions of the Lease respecting payment of
attorneys' fees shall also apply to this Amendment.
 
IV.
EXECUTION.

 
Landlord and Tenant executed this Amendment on the date as set forth in "I.
PARTIES AND DATE." above.
 
LANDLORD:
 
THE IRVINE COMPANY LLC
TENANT:
 
ACACIA RESEARCH CORPORATION
       
By:  /s/ Steven M. Case                                  
      Senior Vice President, Leasing
      Office Properties
By:  /s/ Paul R. Ryan                                            
Printed Name:   Paul R. Ryan                              
Title:  Chairman & CEO                                        
            By:  /s/ Steven E. Claton                                 
      Vice President, Operation
      Office Properties
By:  /s/ Robert L. Harris                                       
Printed Name:  Robert L. Harris                    
Title:  President                                         

 
 
4

--------------------------------------------------------------------------------


 
 
THE IRVINE COMPANY
 
550 Newport Center Drive
 
Suite 830
 exhibit a-3 [acacia_exh-a3.jpg]

 
EXHIBIT A-3
 
5

--------------------------------------------------------------------------------


 
EXHIBIT X
 
WORK LETTER
 
Landlord shall cause its contractor to install new carpet in Suite 830 and
repaint the painted wall surfaces in Suite 830 ("Tenant Improvements"). Unless
otherwise agreed in writing by Landlord, all materials and finishes utilized in
constructing the Tenant Improvements shall be Landlord's building standard,
Should Landlord submit any addihonal p!ans, equipment specification sheets, or
other matters to Tenant for approval or completion, Tenant shall respond in
writing, as appropriate, within three (3) business days unless a shorter period
is provided herein. Tenant shall not unreasonably withhold its approval of any
matter, and any disapproval shall be with reasons specified.
 
In the event that Tenant requests any changes or additional work ("Changes"),
then provided such Change is acceptable to Landlord, Landlord shall advise
Tenant by written change order of any additional cost and/or Tenant Delay (as
defined below) such change would cause. Tenant shall approve or disapprove such
change order in writing within two (2) business days following its receipt.
Tenant's approval of a change order shall not be effective unless accompanied by
payment in full of the additional cost of the Tenant Improvement work resulting
from the change order. It is understood that Landlord shall have no obligation
to interrupt or modify the Tenant Improvement work pending Tenant's approval of
a change order.
 
Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, requests any
Changes to the work, fails to make timely payment of any sum due hereunder,
furnishes inaccurate or erroneous specifications or other information, or
otherwise delays in any manner the completion of the Tenant Improvements or the
issuance of an occupancy certificate (any of the foregoing being referred to in
this Lease as a "Tenant Delay"), then Tenant shall bear any resulting additional
construction cost or other expenses and the Commencement Date for Suite 830
shall be deemed to have occurred for all purposes, including Tenant's obligation
to pay rent, as of the date Landlord reasonably determines that it would have
been able to deliver Suite 830 to Tenant but for the collective Tenant Delays.
 
Landlord shall permit Tenant and its agents to enter Suite 830 up to ten (10)
days prior to the Commencement Date for Suite 830 in order that Tenant may
perform any work to be performed by Tenant hereunder through its own
contractors, subject to Landlord's prior written approval, and in a manner and
upon terms and conditions and at times satisfactory to Landlord's
representative. The foregoing license to enter Suite 830 prior to the
Commencement Date for Suite 830 is, howevor, conditioned upon Tenant's
contractors and their subcontractors and employees working in harmony and not
interfering with the work being performed by Landlord. If at any time that entry
shall cause disharmony or interfere with the work being performed by Landlord,
this license may be withdrawn by Landlord upon twenty-four (24) hours written
notice to Tenant. That license is further conditioned upon the compliance by
Tenant's contractors with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers' compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
rent. Landlord shall not be liable in any way for any injury, loss or damage
which may occur to any such work being performed by Tenant, the same being
solely at Tenant's risk. In no event shall the failure of Tenant's contractors
to complete eny work in Suite 830 extend the Commencement Date for Suite 830.
 
Tenant hereby designates Chi Harris, Telephone No. (949)480-8300, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.
 
6